Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 16 and 31-38 are currently amended.

Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 16 are not anticipated or made obvious in the prior art.
The key feature is the combination of using digital pixel images as the source of information to track convection objects through the use of a trained machine-learning nowcasting algorithm.  The prior art teaches tracking convection objects in order to construct a nowcast, and also the use of digital images to make nowcast outputs.  However the identifying convection objects using digital pixel images, and the use of a machine-learning algorithm to nowcast the convection objects is novel.
Postdated literature teaches these concepts.  As an example Huang et al., CN 112287838 dated January 29, 2021 teaches using satellite image data to perform weather analysis including forecast of strong convection.  However there is no teaching of the full integrated claim 1 or 16 in the prior art.
Shi et al., “Convolutional LSTM Network: A Machine Learning Approach for Precipitation Nowcasting”, 2015, teaches a digital image analysis method for producing 
McCaan et al., US 2016/0356922, teaches using any number of data sources to provide 3D data over time to then identify convection objects, e.g. turbulence.  However the art is silent concerning any link between 2D digital pixel images and the convection cell analysis.
Hamann et al., US 2018/0038994, teaches using a machine-learning model for nowcasting.  However the art is silent concerning using any digital pixel image as input data to determine any convective objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGIS J BETSCH/Primary Examiner, Art Unit 2857